Citation Nr: 1040032	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  05-36 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a thyroid condition.

2.  Entitlement to an initial compensable disability rating for 
partial tongue removal.

3.  Entitlement to a compensable disability rating for residuals 
of tonsillectomy with tracheostomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to July 1987.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In a 
December 2004 decision, the RO, in part, denied service 
connection for a thyroid condition and denied a compensable 
disability rating for residuals of tonsillectomy with 
tracheostomy.  In a September 2006 decision, the RO, in part, 
granted service connection partial tongue removal and assigned a 
noncompensable (0 percent) disability rating effective September 
28, 2005.  

In a November 2008 decision, the Board, in part, remanded the 
appeal to the RO for further development.  As the appeal involved 
a request for a higher initial rating following the grant of 
service connection, the Board characterized the issue involving 
the partial tongue removal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  The Veteran's thyroid condition did not have its onset in 
service or for many years thereafter, and it is not related to 
any incident of service.

2.  Since the September 28, 2005, date of service connection, the 
Veteran's partial tongue removal has not been manifested by loss 
of the whole or part of the tongue with marked speech impairment.

3.  Throughout the rating period on appeal, the Veteran's 
residuals of tonsillectomy with tracheostomy have not been 
manifested by chronic laryngitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thyroid condition 
are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).

2.  The criteria for an initial compensable disability rating for 
partial tongue removal are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7202 
(2010).

3.  The criteria for a compensable disability rating for 
residuals of tonsillectomy with tracheostomy are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.20, 4.27, 
4.97, Diagnostic Code 6599-6516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claims of 
service connection for a thyroid condition and an increased 
disability rating for residuals of tonsillectomy with 
tracheostomy in the December 2004 rating decision, he was 
provided notice of the VCAA in July 2004.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate the claims, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, including 
the information needed to obtain lay evidence and both private 
and VA medical treatment records.  Thereafter, the Veteran 
received additional notice in March 2006, pertaining to the 
downstream disability rating and effective date elements of his 
claims.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
thyroid claim was subsequently readjudicated in a July 2006 
statement of the case and the tonsillectomy claim was 
subsequently readjudicated in a July 2006 supplemental statement 
of the case, curing any timing defect.   See Mayfield, 444 F.3d 
1328; Pelegrini, 18 Vet. App. 112.

With respect to the issue of entitlement to a compensable 
disability rating for partial tongue removal, such claim arises 
from an appeal of the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA as to this issue.

Regarding the duty to assist, in the November 2008 remand, the 
Board requested that the RO schedule the Veteran for VA 
examinations to determine the nature and etiology and current 
severity of his disabilities.  The RO afforded the Veteran a VA 
examination in August 2009 and obtained an addendum in July 2010, 
and the examiner provided findings that were substantially 
responsive to the Board's request.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999). 

All relevant evidence necessary for an equitable resolution of 
the issues on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, VA examination reports, and statements and 
testimony from the Veteran and his representative.  The Veteran 
has not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All pertinent 
due process requirements have been met.  See 38 C.F.R. § 3.103 
(2010).

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may be also granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In general, establishing service connection requires medical or, 
in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the current disability  
and the in-service disease or injury and.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether the requirements for service 
connection have been met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

The Veteran contends that he has a thyroid condition due to 
service.  He appears to be asserting that his thyroid condition 
is related to his in-service tonsillectomy with tracheostomy.

His service treatment records reflect no complaints, findings, or 
diagnoses of a thyroid condition.  Of note, a November 1982 entry 
reflects that thyroid functioning was normal.  December 1986 
laboratory results reflect that his TSH (thyroid stimulating 
hormone) level was slightly under normal.  Laboratory results 
later that month reflect that his TSH level was within normal 
limits.  He was also found to have hypertrophied lymphoid tissue 
extending from the base of the tongue into the vallecula and 
epiglottis in February 1983.  CT scan revealed left 
jugulodiagastric nodes and a mass at the base of the tongue, and 
a Technetium scan revealed what was thought to be paratracheal 
thyroid tissue.  He underwent a tracheostomy and lingual 
tonsillar biopsy excision of the left lingual tonsil in March 
1983 followed by a tracheostomy and laser excision of the 
hypertrophic lingual tonsils in April 1983.  

Post-service, January 2002 private treatment notes reflect 
complaints of diarrhea and weight loss over the past two months, 
increased T3 and T4 levels, a decreased TSH level, and a 
diagnosis of hyperthyroidism.  The Veteran was prescribed 
Tapazole.  A February 2002 private treatment note reflects 
diagnoses of probable Grave's disease and hyperthyroidism, now 
improved on anti-thyroid treatment.

A February 2005 VA treatment note reflects a history of neck 
surgery in service  that the endocrinologist thought was probably 
a left hemithyroidectomy but noted that the service treatment 
records were needed to confirm.  

A February 2006 VA treatment note reflects a diagnosis of 
hypothyroidism due to toxic multinodular goiter, likely 
hypothyroid now.

In November 2008, after noting that the Veteran's service 
treatment records indicated symptomatology that might be related 
to a thyroid condition, namely, complaints of diarrhea, the Board 
requested a VA examination to determine whether his thyroid 
condition is related to service.

The Veteran underwent a VA examination in August 2009.  The 
examiner noted a review of the service treatment records, 
including the tracheostomy; laser excision of lymphoid tissue 
involving the base of the tongue, vallecula, and epiglottis; and 
the Technetium scan showing paratracheal thyroid tissue.  The 
examiner noted that the Veteran had been diagnosed with 
hyperthyroidism following service after falling asleep at the 
wheel.  The Veteran had been evaluated by a VA endocrinologist, 
who suspected that part of the left thyroid may have been 
affected by the tonsillar surgery.  The examiner then stated 
that, although the Veteran had a partial tonsillectomy of the 
left thyroid during service, the multinodular toxic goiter was 
less likely than not related to service.  The examiner explained 
that there was no medical record showing the Veteran's thyroid 
disease being diagnosed during medical evaluations in service.

Given the above, the Board finds that the Veteran's thyroid 
condition did not have its onset in service or for many years 
thereafter, and it is not related to any incident of service.  
Again, the service treatment records do not reflect treatment for 
or diagnosis of a thyroid condition.  He was not diagnosed with 
hyperthyroidism/Grave's disease until January 2002, over 14 years 
after discharge.  The passage of many years between discharge 
from active service and any medical complaints or documentation 
of a claimed disability is a factor that weighs against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Moreover, the Veteran has not endorsed a 
history of continuous symptomatology to overcome the gap in 
clinical documentation.  Lastly, the VA examiner opined that the 
Veteran's thyroid condition is not related to service.  

Although the examiner provided an opinion specific to the 
multinodular toxic goiter, given the report as a whole, including 
the rationale that a thyroid condition was not diagnosed during 
evaluations in service, the Board observes that it is clear that 
the examiner was opining that the Veteran's thyroid condition is 
not related to service.  The Board also notes that the VA 
examination appears to have been scheduled for Cushing's 
syndrome; however, the examiner addressed the questions posed by 
the Board.  Thus, the Board finds that the report is adequate for 
purposes of rendering a decision in the instant appeal.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes the VA examiner's report of the opinion of the VA 
endocrinologist that the in-service tonsillectomy may have 
affected the thyroid.  However, the record fails to show that the 
endocrinologist had the benefit of reviewing the Veteran's claims 
file or was presented with a comparably accurate medical history.  
In fact, the endocrinologist noted that the service treatment 
records of the tonsillectomy were needed to confirm her 
suspicion.  Moreover, the VA examiner reviewed the claims file, 
including the endocrinologist's note, but still opined that the 
Veteran's thyroid condition is not related to service.  Thus, the 
Board finds that the opinion of the VA examiner is of greater 
probative value than that of the endocrinologist.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 471-73 (1993).

The Board acknowledges the Veteran's assertion that his thyroid 
condition is due to the tonsillectomy with tracheostomy in 
service.  However, he is not competent to self-diagnose 
hyperthyroidism or provide a medical opinion linking his thyroid 
condition to the above procedure.  In this regard, the Board 
acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), in which it was held a lay person may speak as to etiology 
in some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken leg.  
Here, however, the question of causation extends beyond an 
immediately observable cause-and-effect relationship and, as 
such, the Veteran is not competent to address etiology in the 
present case.

To the extent that he is claiming to have experienced continuous 
symptoms of a thyroid condition since service, the Veteran is not 
found to be credible.  The earliest report of symptoms is in 
January 2002.  His reported history at that time of having 
symptoms two months earlier still dates the onset of symptoms to 
November 2001, which is still over 14 years after separation from 
service.  Further, the VA examiner also observed that the Veteran 
was not diagnosed with a thyroid condition in service.  For all 
these reasons, the Board finds that the statements alleging or 
implying continuity of symptoms are not credible here.  
Therefore, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own statements.  
Moreover, no competent and probative evidence of record causally 
relates the thyroid condition to service.

Accordingly, the appeal is denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2010).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher evaluation; 
otherwise, the lower evaluation will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3 (2010).

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for 
consideration is the propriety of the initial rating assigned, 
evaluation of the medical evidence since the effective date of 
the grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 126.  
Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The above notwithstanding, the most recent examination is not 
necessarily and always controlling; rather, consideration is 
given not only to the evidence as a whole but to both the recency 
and adequacy of examinations.  See Powell v. West, 13 Vet. App. 
31, 35 (1999).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different "staged" 
ratings may be warranted for different time periods.

Partial Tongue Removal

The Veteran's partial tongue removal has been rated as 
noncompensable under Diagnostic Code 7202, 38 C.F.R. § 4.114 
(2010), effective September 28, 2005.  

Under Diagnostic Code 7202, loss of the whole or part of the 
tongue with marked speech impairment warrants a 30 percent 
rating.  Loss of one-half or more of the tongue warrants a 60 
percent rating.  Loss of the whole or part of the tongue with an 
inability to communicate by speech warrants a 100 percent rating.

After review, the Board finds that an initial compensable 
disability rating is not warranted for the Veteran's partial 
tongue removal.

As noted earlier, the Veteran's service treatment records reflect 
that he was found to have hypertrophied lymphoid tissue extending 
from the base of the tongue into the vallecula and epiglottis.  
He underwent a partial lingual tonsillar biopsy excision of the 
left lingual tonsil in March 1983 and a full laser excision of 
the hypertrophic lingual tonsils in April 1983.  A June 1983 note 
reflects no complaints and that the airway was good, the neck 
stoma was healing well, and the base of the tongue was well 
healed.

None of the post-service private and VA medical records indicates 
that the Veteran has marked speech impairment.

An August 2009 VA examination report reflects complaints of 
difficulty speaking and eating, and that people still have 
difficulty understanding him as he cannot pronounce some words 
correctly.  He also complained of drooling and having a muffled 
voice.  The examiner provided a diagnosis of status post 
tracheostomy and removal of lingual tonsils with residuals of 
communication difficulties at work.  

In a July 2010 addendum, the examiner stated that the Veteran 
underwent laser excision of the left hypertrophic lingual tonsil 
and laser excision of the base of the tongue.  The examiner noted 
that the Veteran reported occasional mild difficulty with 
pronunciation but the examiner observed that this does not 
preclude him from communicating effectively at work.  The Veteran 
denied having any difficulty with mastication, swallowing, or 
breathing.

Given the above, the Board finds that, since the September 28, 
2005, date of service connection, the Veteran's partial tongue 
removal has not been manifested by marked speech impairment.  
Thus, a compensable rating is not warranted under Diagnostic Code 
7202 for any portion of the rating period on appeal.

The Board has considered other applicable rating criteria for 
rating the Veteran's partial tongue removal.  However, no other 
Diagnostic Code provides for a compensable rating.

Residuals of Tonsillectomy with Tracheostomy

The Veteran filed a claim for an increased rating on May 23, 
2004.

The Veteran's residuals of tonsillectomy with tracheostomy have 
been rated as noncompensable under Diagnostic Code 6599-6516, 38 
C.F.R. § 4.97 (2010), indicating that the disability has been 
rated by analogy (6599 represents an unlisted condition being 
rated by analogy).  See 38 C.F.R. § 4.20 (2010).  

Under Diagnostic Code 6516 for chronic laryngitis, hoarseness 
with inflammation of the cords or mucous membrane warrants a 10 
percent rating; and hoarseness with thickening or nodules of the 
cords, polyps, submucous infiltration, or pre-malignant changes 
on biopsy warrants a 30 percent rating.

After review, the Board finds that a compensable rating is not 
warranted for the Veteran's residuals of tonsillectomy with 
tracheostomy.  

As noted earlier, the service treatment records reflect that the 
Veteran underwent a tonsillectomy with tracheostomy and that the 
neck stoma was healing well.  The August 2009 VA examination 
report reflects a midline healed scar over the trachea.  The 
Veteran's main complaint was of mild difficulty with 
pronunciation, which the Board observes has already been 
evaluated under Diagnostic Code 7202 for partial tongue removal.  
See 38 C.F.R. § 4.14 (2010) (the evaluation of the same 
disability under various diagnoses is to be avoided).  Further, 
in the July 2010 addendum, the VA examiner noted that the Veteran 
denied having any difficulty with mastication, swallowing, or 
breathing.  Without evidence of chronic laryngitis, a compensable 
rating is not warranted under Diagnostic Code 6516.  

The Board has considered other applicable rating criteria for 
rating the Veteran's residuals of tonsillectomy with 
tracheostomy.  However, without objective evidence of 
laryngectomy, aphonia, stenosis of the larynx, or injuries to the 
pharynx, a higher rating is not warranted under Diagnostic Code 
6518, 6519, 6520, or 6521.

All Disabilities

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the rating schedule; 
therefore, the assigned schedular evaluation is adequate, and no 
referral is required.  See VAOPGCPREC 6-96.  See also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extra-schedular consideration referral).

In this case, the schedular evaluations for the Veteran's 
disabilities are not inadequate.  The symptoms described above 
for each disability are specifically noted in the rating 
criteria.  It does not appear that the Veteran has an 
"exceptional or unusual" disability; he merely disagrees with 
the assigned evaluations for his levels of impairment.  In other 
words, he does not have any symptoms from his service-connected 
disabilities that are unusual or different from those 
contemplated by the schedular criteria.  The available schedular 
evaluations for his disabilities are therefore adequate.  
Referral for extra-schedular consideration is not warranted.  See 
VAOPGCPREC 6-96.  Further inquiry into extra-schedular 
consideration is moot.  See Thun, 22 Vet. App. at 115.

In summary, as the preponderance of the evidence is against a 
compensable rating for each the Veteran's disabilities, the 
benefit-of-the-doubt doctrine is not applicable, and the claims 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Fenderson, 12 Vet. 
App. 119; Hart, 21 Vet. App. 505.


ORDER

Service connection for a thyroid condition is denied.

An initial compensable disability rating for partial tongue 
removal is denied.

A compensable disability rating for residuals of tonsillectomy 
with tracheostomy is denied.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


